ON REHEARING.
STRAUP, J.
In this case a petition for rehearing was filed, principally. on the ground that the appeal was not taken within time. The question presented being one challenging the authority of the court to consider the case on the merits, we, upon *365reading and considering the petition then entertaining some doubt on the question, granted a rehearing.
The action was originally brought in the city court by the plaintiff, the respondent here, against the three defendants, Caravelis, Stathakos, and Skliris, as partners, under the firm name of Caravelis & Co. In proceedings there had Ur. James Ingebretsen represented the plaintiff, Mr. Bus-sell G. Schulder, the defendants Caravelis and Stathakos, and other counsel the defendant Skliris. Judgment was there had in favor of the plaintiff and against the three defendants. Skliris prosecuted an appeal to the distinct court. In proceedings there had Mr. Ingebretsen represented the plaintiff, Mr. Schulder, also the plaintiff and the two defendants represented by him in the city court, and Mr. Frank J. Gustin the defendant Skliris. A judgment was there also obtained in favor of the plaintiff and against the three defendants, which was entered on the 17th of June, 1907. From that judgment Skliris has prosecuted this appeal. On the 19th day of June, 1907, Skliris filed and served in the court b§low a notice of intention to move for a new trial. The motion was submitted on the 21st day of September, 1907, and was overruled on the 9th day of November, 1907. The notice of appeal was served and filed on the 2d day of March, ,1908. Our statute provides that an appeal may be taken within six months from the entry of judgment. Section 3301, Comp. Laws 1907. Our uniform holding has been that in case of filing and serving a proper notice of motion for a new trial within the time allowed by the statute, or enlarged by order of eourt, the judgment does not become final until the motion has been disposed of, and that an appeal may be taken from the judgment within six months after the disposition of such motion. If therefore the appellant filed and served a proper notice of motion for a new trial, his appeal is in ample time. The respondent contends that the appellant did not file or serve such a notice. The contention made in that regard is that the notice of motion -which was filed and'served by'him was addressed only “to the plaintiff, above named (Walker Bros., etc.), and *366to James Ingebretsen and Russell Schulder, its attorneys,” notifying them that “S. G. Skliris (the appellant here) intends”, to move for a new trial, and that the service of the notice was accepted only by ‘ ‘ James Ingebretsen and Russell G. Schulder, attorneys for plaintiff.” From this it is argued that, since the notice of motion for a new trial was made only by Sldiris, and was addressed only to the plaintiff, and its attorneys, and not to the other two defendants, or their attorneys, and since the attorney Schulder expressly accepted ■service only for the plaintiff, there was no notice given to or service had upon either of the defendants Stathakos or Caravelis, or their attorney. Hence all the adverse parties were not notified the service of notice of the motion insufficient, the district court without jurisdiction to entertain the motion because not having before it all the parties whose rights might be affected by the,action invoked, the finality of the judgment entered June II, 1907, not suspended, and hence the appeal not in time.
The difficulty, however, is that the instrument or document to which our attention has been directed by counsel, and from which it is contended by them that the facts in respect of the filing and service of the notice of the motion as claimed by them are made to appear, is not a part of the record and is not properly before us. The record on appeal consists of the judgment roll and the bill of exceptions as settled, signed, and certified to by the judge who tried the case. To properly inform us with respect to the proceedings had in a case before the trial court, it is essential that such information be conveyed to us, either by the judgment roll or by a bill of exceptions. Unless a document claimed to be of such proceedings is either a part of the judgment roll, or made a part of the bill of exceptions, it is not a part of the record on appeal, and cannot be considered by us. In this instance counsel point to a document which presumably was, •sent up from the county clerk’s office together with the record on appeal (the judgment roll and bill of exceptions), and which purports to be a notice of intention to move for a new trial, and is addressed and purports to be served, as con*367tended for by counsel for respondent; but a notice of intention to move for a new trial is not a part of tbe judgment roll. Sections 3197, 3151, 3219, Comp. Laws 1907. In order that we may properly be apprised that a motion for a new trial was made, the manner in which the notice therefor was given, filed, and served, and the' proceedings had in respect, thereof, such matters must be made to appear by a bill of exceptions. Now, again, in this instance, the document, pointed to as the notice of niotion for a new trial, is not a part of nor incorporated in the bill of exceptions, nor is it in any wise therein referred to or identified. The bill of exceptions itself contains recitals showing that the appellant, within the time allowed by the statute, duly filed and served a notice of intention to move for a new trial, the grounds upon which the motion was based, the submission of the motion, and the overruling of the same on the 9 th day of November, 1907. The bill itself shows all the essentials of a proper notice, including due service and filing. It is only by leaving the bill of exceptions, the record before us, and looking at something else which is not a part of it, that the controversy, with respect to an improper or defective notice or of an insufficient service thereof, arises. When the trial judge has certified to us in a bill of exceptions, settled, allowed, and signed by him, the proceedings showing a proper service and filing of a motion for a new trial, we are no more justified to leave it and determine the facts of such proceedings by inspection and taking cognizance of some stray document found among the papers, but not a part of the record on appeal, than to disregard the settlement made by the trial court with respect to the testimony of a particular witness, and determine what his testimony was by looking at some affidavit purporting to have been on file in the county clerk’s office, but which is not in the hill of exceptions, and not a part of the record on appeal. It is the habit of some county clerks to send up to us, or by counsel in the ease causing them to do so, not only the papers constituting the judgment roll and bill of exceptions as settled, signed, and allowed by the trial judge, but also everything else *368found about the office and wliicb they think may in any wise pertain to the case. So, here, there has been sent up to us not only the judgment roll and the bill of exceptions, but also what purports to be a complete transcript of the justice’s docket, copies of memoranda of costs and disbursements served and filed in both the city and district courts, subpoenas and writs of execution, affidavits, notices of setting the case for trial, numerous interlocutory orders, a notice of intention to move for a new trial, and presumably about everything found in the county clerk’s office, and'on file in the ease. These matters not having been settled by the trial judge, and not being in the bill of exceptions, are therefore not properly before.tis. Counsel could as well, if they desired to raise some question with respect to the cost bill, ask us to inspect and take cognizance of the purported memoranda of costs and disbursements, but which are not in the bill of exceptions, as to ask us to1 inspect and take •cognizance of a purported notice of intention to move for a new trial, which likewise is not contained in the bill of exceptions. Confining our examination and inspection alone to the bill of exceptions, it is very clearly made to appear that due service and filing of a notice of intention to move for a new trial was had, and hence the appeal taken in time. We are therefore of the opinion that the motion to dismiss the appeal should be denied.
IJpon further consideration of the case, we are well satisfied with the conclusion reached by us in the former opinion written by Mr. Justice Frick. The order, therefore, heretofore made by us, reversing the judgment and remanding the case for a new trial, is confirmed.
MeCAKTY, C. J., and FRICK, J., concur.